DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 4 and 14 are objected to for not having a period at the end of each claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kim                     (10-0891195).
As to claim 1, Kim discloses a connector (30’ or 20’ and 30’; Figs. 7-10; Please refer to equivalent pub. no. US 2011/0047742) for connecting a wiper blade to a wiper arm (ta; Fig. 11 and paragraph 56; Note that the wiper arm is an intended use limitation due to the word “for”), the connector comprising:
a monolithic elongate body member (The vertically middle element in Fig. 10, which is a one piece element) comprising a front end, a rear end, a first side wall, a second wall, and a top surface (The uppermost flat horizontal surface of the elongate body member) extending between the first and second side walls (Fig. 10);
a first side channel (One of elements 35’r) longitudinally extending along a portion of an outer surface of the first side wall proximate the front end of the elongate body member; and

wherein the first side channel is oriented in a direction corresponding with a longitudinal direction of the elongate body member, the cap thereby slidable substantially parallel to the top surface (Fig. 10). The cap would slide in the inclined direction defined by 35'r. Said inclined direction is largely parallel to the top surface and the angle between 35’r and the horizontal direction defined by the top surface is significantly less than 45 degrees, and therefore the cap is slidable substantially parallel to the top surface. 
As to claims 2 and 12, further comprising an arcuate rivet clip comprising an arcuate opening, the arcuate opening extending entirely through the elongate body member from one side to another (Fig. 10 and paragraphs 62-63).
As to claims 3 and 13, further comprising a first tongue receiving opening (The opening containing 35’h or one of slots 33’; Figs. 10-11 and paragraph 55) located towards the front end of the elongate body member, the first tongue opening structured to receive a corresponding front tongue on the wiper arm (Figs. 10-11 and paragraph 55).
As to claims 4 and 14, further comprising a front locking tab (35’h) provided within the first tongue receiving opening (The opening containing 35’h; Figs. 10-11 and paragraph 55), the front locking tab including a top portion (35’hb) and an arm portion (35’ha) connecting the top portion with the elongate body member (The vertically middle element in Fig. 10; paragraph 65).
As to claims 5 and 15, further comprising a locking tab channel (One of 39w and the space below 39w) provided on an under side surface of the cap, the locking tab channel conformingly dimensioned to permit the top portion of the front locking tab to slide along the locking tab channel as the cap is slid between the open and closed position (Fig. 10 and paragraphs 65-66).

As to claims 7 and 17, further comprising a second side channel (The other of elements 35’r)  longitudinally extending along a portion of an outer surface of the second side wall proximate the front end of the elongate body member; and
an additional side protrusion (The other of elements 39’r) provided on an opposed interior side surface of the cap, the additional side protrusion correspondingly dimensioned and positioned to slide along the second side channel as the cap is slid between the open and closed positions (Fig. 10 and paragraph 66).
As to claims 8 and 18, further comprising an upper protrusion (39c) projecting from an underside surface of the cap, the upper protrusion contacting the top surface of the elongate body member (Fig. 7 and paragraph 66). 39c projects from a surface which is below (under) the uppermost surface of 39, and therefore, 39c projects from an underside surface of the cap.
As to claims 9 and 19, wherein the distance which the upper protrusion projects from the underside surface is a clearance distance between the cap and the upper surface of the elongate body member, the clearance distance sufficient to permit the cap to slide over a distal portion of the received front tongue as the cap is slid into the closed position (Figs. 7 and 10).
As to claims 10 and 20, wherein the connector securing structure comprises a rivet passage and an arcuate rivet clip, wherein the arcuate rivet clip extends between the first and second side walls and is structured and disposed for releasably securing the wiper blade to the connector, and the arcuate rivet clip sized to permit the releasably secured wiper blade to pivot during operation of the wiper 
As to claim 11, Kim discloses a wiper blade assembly comprising:
a wiper blade comprising a wiper strip (10) and a mounting base (20’; paragraph 55); and
a connector (30’ or 20’ and 30’; Figs. 7-10; Please refer to equivalent pub. no. US 2011/0047742) for connecting a wiper blade to a wiper arm (ta; Fig. 11 and paragraph 56; Note that the wiper arm is an intended use limitation due to the word “for”), the connector comprising:
a monolithic elongate body member (The vertically middle element in Fig. 10, which is a one piece element) comprising a front end, a rear end, a first side wall, a second wall, and a top surface (The uppermost flat horizontal surface of the elongate body member) extending between the first and second side walls (Fig. 10);
a first side channel (One of elements 35’r) longitudinally extending along a portion of an outer surface of the first side wall proximate the front end of the elongate body member; and
a U-shaped cap (39) having an upper wall and first and second side walls, and including a first side protrusion (One of elements 39’r) correspondingly dimensioned and positioned to slide along the first side channel as the cap is slid between an open position and a closed position (paragraph 66), wherein the first side channel is oriented in a direction corresponding with a longitudinal direction of the elongate body member, the cap thereby slidable substantially parallel to the top surface (Fig. 10). The cap would slide in the inclined direction defined by 35'r. Said inclined direction is largely parallel to the top surface and the angle between 35’r and the horizontal direction defined by the top surface is significantly less than 45 degrees, and therefore the cap is slidable substantially parallel to the top surface. 
Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive. 

Kim discloses wherein the first side channel is oriented in a direction corresponding with the longitudinal direction of the elongate body member, the cap thereby slidable substantially parallel to the top surface (Fig. 10). Said inclined direction is largely parallel to the top surface and the angle between 35’r and the horizontal direction defined by the top surface is significantly less than 45 degrees, and therefore the cap is slidable substantially parallel to the top surface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723